MEMORANDUM **
Robinette Amaker appeals the district court’s decision granting summary judgment in favor of defendants King County, Stanley Medical Research Institute, and E. Fuller Torrey, on her state law claims for (1) tortious interference with a corpse, (2) violation of the Washington Anatomical Gift Act, (3) invasion of privacy, and (4) civil conspiracy. We review de novo the district court’s grant of summary judgment, and we affirm in part, and stay further proceedings. Qwest Commc’ns, Ivc. v. Berkeley, 433 F.3d 1253, 1256 (9th Cir .2006).
Amaker’s claims for tortious interference with a corpse and for violation of the Washington Anatomical Gift Act are the subject of a separate order certifying questions to the Washington Supreme Court, filed concurrently with this memorandum disposition. Further proceedings with respect to these questions are stayed pending the Washington Supreme Court’s decision on whether it will accept review, and if so, receipt of the answers to the certified questions.
As to Amaker’s remaining state law claims for invasion of privacy and civil conspiracy, we affirm the district court on the basis of the reasoning in its published opinion at Amaker v. King County, 479 F.Supp.2d 1151, 1157-59 (W.D.Wash.2007).
*818AFFIRMED in part; Further Proceedings Stayed.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.